Title: From George Washington to Major General Arthur St. Clair, 1 August 1780
From: Washington, George
To: St. Clair, Arthur


					
						⟨Dr Sr
						Hd Qrs [Peekskill] Aug: 1st 1780
					
					You will perceive by the orders of this day that the corps of light infantry is im⟩med⟨iately to b⟩e formed⟨. The⟩ command of it for the Campaign is promised to the Marqs De la Fayette for reasons which I dare say will be to you obvious & satisfactory.
					If we attack New York the part this Corp will act will make it a most desirable command. Should it be agreeable to you to take it till the return of this Gentn (which is uncertain[)] ⟨it will give me great pleasure. I wish you however to consult your own delicacy, and determine without the least restraint. I wait your answer—I am with the⟩ greatest regard⟩ Dr Sir Yr Most obedt Ser.
					
						Go: Washington
					
				